Exhibit 10.44

 

 

 

 

--------------------------------------------------------------------------------

 

GUARANTY AND COLLATERAL AGREEMENT

dated as of May 5, 2006

among

OPTION CARE, INC.,

and

THE OTHER PARTIES HERETO,

as Grantors,

and

LASALLE BANK NATIONAL ASSOCIATION,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


GUARANTY AND COLLATERAL AGREEMENT

THIS GUARANTY AND COLLATERAL AGREEMENT dated as of May 5, 2006 (this
“Agreement”) is entered into among OPTION CARE, INC., a Delaware corporation
(the “Company”), and each other Person signatory hereto as a Grantor
(collectively with the Company and any other  Person that becomes a party hereto
as provided herein, the “Grantors”) in favor of LASALLE BANK NATIONAL
ASSOCIATION, as the Administrative Agent for all the Lenders party to the Credit
Agreement (as hereafter defined).

The Lenders have severally agreed to extend credit to the Grantors pursuant to
the Credit Agreement. The Grantors are engaged in interrelated businesses, and
each Grantor will derive substantial direct and indirect benefit from extensions
of credit under the Credit Agreement. It is a condition precedent to each
Lender’s obligation to extend credit under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the ratable benefit of all the Lenders.

In consideration of the premises and to induce the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to extend
credit thereunder, each Grantor hereby agrees with the Administrative Agent, for
the ratable benefit of the Lenders, as follows:


SECTION 1  DEFINITIONS.


1.1           UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT
AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT, AND THE FOLLOWING TERMS ARE USED HEREIN AS DEFINED IN THE UCC:
ACCOUNTS, CERTIFICATED SECURITY,  COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS,
DOCUMENTS, ELECTRONIC CHATTEL PAPER, EQUIPMENT, FARM PRODUCTS, GOODS, HEALTH
CARE INSURANCE RECEIVABLES, INSTRUMENTS, INVENTORY, LEASES, LETTER-OF-CREDIT
RIGHTS, MONEY, PAYMENT INTANGIBLES, SUPPORTING OBLIGATIONS, TANGIBLE CHATTEL
PAPER.


1.2           WHEN USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

Agreement has the meaning set forth in the preamble hereto.

Chattel Paper means all “chattel paper” as such term is defined in
Section 9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Farm Products, Fixtures, General Intangibles, Health Care
Insurance Receivables, Goods, Instruments, Intellectual Property, Inventory,
Investment Property, Leases, Letter-of-Credit Rights, Money, Supporting
Obligations and Identified Claims, (b) all books and records pertaining to any
of the foregoing, (c) all Proceeds and products of any of the foregoing, and
(d) all collateral security and guaranties given by any Person with respect to
any of the foregoing. Where the context requires,


--------------------------------------------------------------------------------


terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, including those listed on Schedule 5, granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.

Credit Agreement means the Credit Agreement of even date herewith among the
Grantors, the Lenders and the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts and Contract Rights, agreements,
instruments and indentures in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
from time to time may be amended, supplemented or otherwise modified, including,
without limitation, (a) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (b) all rights of such
Grantor to damages arising thereunder and (c) all rights of such Grantor to
perform and to exercise all remedies thereunder; provided, that the foregoing
limitation shall not affect, limit, restrict or impair the grant by such Grantor
of a security interest pursuant to this Agreement in any Receivable or any money
or other amounts due or to become due under any such Payment Intangible,
contract, agreement, instrument or indenture.

Governmental Account Debtors means an Account Debtor that is a Government
Reimbursement Program.

Government Reimbursement Program means (i) the Medicare program established
under Title XVIII of the Federal Social Security Act, the Federal Employees
Health Benefit Program under 5 U.S.C. §§ 8902 et seq., the TRICARE program
established by the Department of Defense under 10 U.S.C. §§ 1071 et seq. or the
Civilian Health and Medical Program of the Uniformed Services under 10 U.S.C. §§
1079 and 1086, (ii) the Medicaid program of any state or the District of
Columbia acting pursuant to a health plan adopted pursuant to Title XIX of the

2


--------------------------------------------------------------------------------




Federal Social Security Act or (iii) any agent, administrator, intermediary or
carrier for any of the foregoing.

Identified Claims means the Commercial Tort Claims described on Schedule 7 as
such schedule shall be supplemented from time to time.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor, if any.

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in
Section 8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

Issuers means the collective reference to each issuer of any Investment
Property.

Paid in Full means (a) the payment in full in cash and performance of all
Obligations, (b) the termination of all Commitments and (c) either (i) the
cancellation and return to the Administrative Agent of all Letters of Credit or
(ii) the cash collateralization of all Letters of Credit in accordance with the
Credit Agreement.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

Pledged Equity means the equity interests in each domestic Subsidiary of the
Company listed on Schedule 1, together with any other equity interests,
certificates, options or rights of any nature whatsoever in respect of the
equity interests of any Person that may be issued or granted to, or held by, any
Grantor while this Agreement is in effect; provided that in no event shall the
equity interests of any existing foreign Subsidiary or more than 65% of the
total outstanding equity interests of any foreign Subsidiary acquired after the
date hereof be required to be pledged hereunder.

3


--------------------------------------------------------------------------------




Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (b) any individual promissory note which is less than $2,000,000 in
principal amount, up to an aggregate of $8,000,000 for all such promissory notes
excluded under this clause (b)).

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

Securities Act means the Securities Act of 1933, as amended.

Trademarks means (a) all trademarks, trade names, corporate names, the Grantor
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.


SECTION 2  GUARANTY.


2.1           GUARANTY. (A) EACH OF THE GRANTORS HEREBY, JOINTLY AND SEVERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AS A PRIMARY OBLIGOR AND NOT ONLY A SURETY,
GUARANTIES TO THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS
AND THEIR RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS, THE PROMPT
AND COMPLETE PAYMENT AND PERFORMANCE BY EACH OF THE OTHER GRANTORS WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE
OBLIGATIONS.

4


--------------------------------------------------------------------------------





(B)           RESERVED.


(C)           RESERVED.


(D)           THE GUARANTY CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL ALL OF THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL.


(E)           NO PAYMENT MADE BY ANY OF THE GRANTORS, ANY OTHER GUARANTOR OR ANY
OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
FROM ANY OF THE GRANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF
ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR APPLICATION AT ANY
TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF THE OBLIGATIONS SHALL
BE DEEMED TO MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY
GRANTOR HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY
PAYMENT MADE BY SUCH GRANTOR IN RESPECT OF THE OBLIGATIONS OR ANY PAYMENT
RECEIVED OR COLLECTED FROM SUCH GRANTOR IN RESPECT OF THE OBLIGATIONS), REMAIN
LIABLE FOR THE OBLIGATIONS UNTIL THE OBLIGATIONS ARE PAID IN FULL.


2.2           RESERVED.


2.3           NO SUBROGATION. NOTWITHSTANDING ANY PAYMENT MADE BY ANY GRANTOR
HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF ANY GRANTOR BY THE
ADMINISTRATIVE AGENT OR ANY LENDER, NO GRANTOR SHALL BE ENTITLED TO BE
SUBROGATED TO ANY OF THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
AGAINST ANY GRANTOR OR ANY COLLATERAL SECURITY OR GUARANTY OR RIGHT OF OFFSET
HELD BY THE ADMINISTRATIVE AGENT OR ANY LENDER FOR THE PAYMENT OF THE
OBLIGATIONS, NOR SHALL ANY GRANTOR SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION
OR REIMBURSEMENT FROM ANY OTHER GRANTOR IN RESPECT OF PAYMENTS MADE BY SUCH
GRANTOR HEREUNDER, UNTIL ALL OF THE OBLIGATIONS ARE PAID IN FULL, NO LETTER OF
CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS ARE TERMINATED. IF ANY AMOUNT
SHALL BE PAID TO ANY GRANTOR ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME
WHEN ALL OF THE OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL
BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS,
SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT
BY SUCH GRANTOR, BE TURNED OVER TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM
RECEIVED BY SUCH GRANTOR (DULY INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE
AGENT, IF REQUIRED), TO BE APPLIED AGAINST THE OBLIGATIONS, WHETHER MATURED OR
UNMATURED, IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE.


2.4           AMENDMENTS, ETC. WITH RESPECT TO THE OBLIGATIONS. EACH GRANTOR
SHALL REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION
OF RIGHTS AGAINST ANY GRANTOR AND WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY
GRANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE OBLIGATIONS MADE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY BE RESCINDED BY THE ADMINISTRATIVE AGENT
OR SUCH LENDER AND ANY OF THE OBLIGATIONS CONTINUED, AND THE OBLIGATIONS, OR THE
LIABILITY OF ANY OTHER PERSON UPON OR FOR ANY PART THEREOF, OR ANY COLLATERAL
SECURITY OR GUARANTY THEREFOR OR RIGHT OF OFFSET WITH RESPECT THERETO, MAY, FROM
TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED, AMENDED, MODIFIED,
ACCELERATED, COMPROMISED, WAIVED, SURRENDERED OR RELEASED BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, AND THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH MAY BE
AMENDED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE
ADMINISTRATIVE AGENT (OR THE REQUIRED LENDERS OR ALL THE LENDERS, AS THE CASE
MAY BE) MAY DEEM ADVISABLE FROM

5


--------------------------------------------------------------------------------




time to time. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guaranty contained in this Section 2
or any property subject thereto.


THE ADMINISTRATIVE AGENT OR ANY LENDER MAY, FROM TIME TO TIME, AT ITS SOLE
DISCRETION AND WITHOUT NOTICE TO ANY GRANTOR (OR ANY OF THEM), TAKE ANY OR ALL
OF THE FOLLOWING ACTIONS:  (A) RETAIN OR OBTAIN A SECURITY INTEREST IN ANY
PROPERTY TO SECURE ANY OF THE OBLIGATIONS OR ANY OBLIGATION HEREUNDER,
(B) RETAIN OR OBTAIN THE PRIMARY OR SECONDARY OBLIGATION OF ANY OBLIGOR OR
OBLIGORS, IN ADDITION TO THE UNDERSIGNED, WITH RESPECT TO ANY OF THE
OBLIGATIONS, (C) RELEASE OR COMPROMISE ANY OBLIGATION OF ANY OF THE UNDERSIGNED
HEREUNDER OR ANY OBLIGATION OF ANY NATURE OF ANY OTHER OBLIGOR WITH RESPECT TO
ANY OF THE OBLIGATIONS, (D) RELEASE ANY GUARANTY OR RIGHT OF OFFSET OR ITS
SECURITY INTEREST IN, OR SURRENDER, RELEASE OR PERMIT ANY SUBSTITUTION OR
EXCHANGE FOR, ALL OR ANY PART OF ANY PROPERTY SECURING ANY OF THE OBLIGATIONS OR
ANY OBLIGATION HEREUNDER, OR EXTEND OR RENEW FOR ONE OR MORE PERIODS (WHETHER OR
NOT LONGER THAN THE ORIGINAL PERIOD) OR RELEASE, COMPROMISE, ALTER OR EXCHANGE
ANY OBLIGATIONS OF ANY NATURE OF ANY OBLIGOR WITH RESPECT TO ANY SUCH PROPERTY,
AND (E) RESORT TO THE UNDERSIGNED (OR ANY OF THEM) FOR PAYMENT OF ANY OF THE
OBLIGATIONS WHEN DUE, WHETHER OR NOT THE ADMINISTRATIVE AGENT OR SUCH LENDER
SHALL HAVE RESORTED TO ANY PROPERTY SECURING ANY OF THE OBLIGATIONS OR ANY
OBLIGATION HEREUNDER OR SHALL HAVE PROCEEDED AGAINST ANY OTHER OF THE
UNDERSIGNED OR ANY OTHER OBLIGOR PRIMARILY OR SECONDARILY OBLIGATED WITH RESPECT
TO ANY OF THE OBLIGATIONS.


2.5           WAIVERS. THE OBLIGATIONS, AND ANY OF THEM, SHALL CONCLUSIVELY BE
DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR RENEWED, EXTENDED,
AMENDED OR WAIVED, IN RELIANCE UPON THE GUARANTY CONTAINED IN THIS SECTION 2,
AND ALL DEALINGS BETWEEN THE ANY OF THE GRANTORS, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, LIKEWISE SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THE
GUARANTY CONTAINED IN THIS SECTION 2. EACH GRANTOR WAIVES (A) DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT, DISHONOR OR
NONPAYMENT AND ALL OTHER NOTICES WHATSOEVER TO OR UPON ANY OF THE GRANTORS WITH
RESPECT TO THE OBLIGATIONS, (B) NOTICE OF THE EXISTENCE OR CREATION OR
NON-PAYMENT OF ALL OR ANY OF THE OBLIGATIONS AND (C) ALL DILIGENCE IN COLLECTION
OR PROTECTION OF OR REALIZATION UPON ANY OBLIGATIONS OR ANY SECURITY FOR OR
GUARANTY OF ANY OBLIGATIONS.


2.6           PAYMENTS. EACH GRANTOR HEREBY GUARANTIES THAT PAYMENTS HEREUNDER
WILL BE PAID TO THE ADMINISTRATIVE AGENT WITHOUT SET-OFF OR COUNTERCLAIM IN
DOLLARS AT THE OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN THE CREDIT
AGREEMENT.


SECTION 3  GRANT OF SECURITY INTEREST.


3.1           GRANT. EACH GRANTOR HEREBY ASSIGNS AND TRANSFERS TO THE
ADMINISTRATIVE AGENT, AND HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS AND (TO THE EXTENT PROVIDED HEREIN) THEIR
AFFILIATES, A CONTINUING SECURITY INTEREST IN ALL OF ITS COLLATERAL, AS
COLLATERAL SECURITY FOR THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE
(WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE
OBLIGATIONS.


3.2           RESERVED.

6


--------------------------------------------------------------------------------





SECTION 4  REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Grantors thereunder, each Grantor jointly and severally hereby
represents and warrants to the Administrative Agent and each Lender that:


4.1           TITLE; NO OTHER LIENS. EXCEPT FOR PERMITTED LIENS, THE GRANTORS
OWN EACH ITEM OF THE COLLATERAL FREE AND CLEAR OF ANY AND ALL LIENS OR CLAIMS OF
OTHERS. NO FINANCING STATEMENT OR OTHER PUBLIC NOTICE WITH RESPECT TO ALL OR ANY
PART OF THE COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT
FILINGS EVIDENCING PERMITTED LIENS AND FILINGS FOR WHICH TERMINATION STATEMENTS
HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.


4.2           PERFECTED FIRST PRIORITY LIENS. THE SECURITY INTERESTS GRANTED
PURSUANT TO THIS AGREEMENT (A) UPON COMPLETION OF THE FILINGS AND OTHER ACTIONS
SPECIFIED ON SCHEDULE 2 WILL CONSTITUTE VALID PERFECTED SECURITY INTERESTS IN
ALL OF THE COLLATERAL IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE RATABLE
BENEFIT OF THE LENDERS, AS COLLATERAL SECURITY FOR THE OBLIGATIONS, ENFORCEABLE
IN ACCORDANCE WITH THE TERMS HEREOF AGAINST ALL CREDITORS OF EACH GRANTOR AND
ANY PERSONS PURPORTING TO PURCHASE ANY COLLATERAL FROM EACH GRANTOR AND (B) ARE
PRIOR TO ALL OTHER LIENS ON THE COLLATERAL IN EXISTENCE ON THE DATE HEREOF
EXCEPT FOR PERMITTED LIENS FOR WHICH PRIORITY IS ACCORDED UNDER APPLICABLE LAW.
THE FILINGS AND OTHER ACTIONS SPECIFIED ON SCHEDULE 2 CONSTITUTE ALL OF THE
FILINGS AND OTHER ACTIONS NECESSARY TO PERFECT ALL SECURITY INTERESTS GRANTED
HEREUNDER.


4.3           GRANTOR INFORMATION. ON THE DATE HEREOF, SCHEDULE 3 SETS FORTH
(A) EACH GRANTOR’S JURISDICTION OF ORGANIZATION, (B) THE LOCATION OF EACH
GRANTOR’S CHIEF EXECUTIVE OFFICE, (C) EACH GRANTOR’S EXACT LEGAL NAME AS IT
APPEARS ON ITS ORGANIZATIONAL DOCUMENTS AND (D) EACH GRANTOR’S ORGANIZATIONAL
IDENTIFICATION NUMBER (TO THE EXTENT A GRANTOR IS ORGANIZED IN A JURISDICTION
WHICH ASSIGNS SUCH NUMBERS) AND FEDERAL EMPLOYER IDENTIFICATION NUMBER.


4.4           COLLATERAL LOCATIONS. ON THE DATE HEREOF, SCHEDULE 4 SETS FORTH
(A) EACH PLACE OF BUSINESS OF EACH GRANTOR (INCLUDING ITS CHIEF EXECUTIVE
OFFICE), (B) ALL LOCATIONS WHERE ALL INVENTORY AND THE EQUIPMENT OWNED BY EACH
GRANTOR IS KEPT, EXCEPT WITH RESPECT TO INVENTORY AND EQUIPMENT WITH A FAIR
MARKET VALUE OF LESS THAN $500,000 (INDIVIDUALLY FOR A GRANTOR) WHICH MAY BE
LOCATED AT OTHER LOCATIONS AND (C) WHETHER EACH SUCH COLLATERAL LOCATION AND
PLACE OF BUSINESS (INCLUDING EACH GRANTOR’S CHIEF EXECUTIVE OFFICE) IS OWNED OR
LEASED (AND IF LEASED, SPECIFIES THE NAME AND NOTICE ADDRESS OF EACH LESSOR). NO
COLLATERAL IS LOCATED OUTSIDE THE UNITED STATES OR IN THE POSSESSION OF ANY
LESSOR, BAILEE, WAREHOUSEMAN OR CONSIGNEE, EXCEPT AS INDICATED ON SCHEDULE 4.


4.5           CERTAIN PROPERTY. NONE OF THE COLLATERAL CONSTITUTES, OR IS THE
PROCEEDS OF, (A) FARM PRODUCTS OR (B) VESSELS, AIRCRAFT OR ANY OTHER PROPERTY
SUBJECT TO ANY CERTIFICATE OF TITLE OR OTHER REGISTRATION STATUTE OF THE UNITED
STATES, ANY STATE OR OTHER JURISDICTION, EXCEPT FOR PERSONAL VEHICLES OWNED BY
THE GRANTORS AND USED BY EMPLOYEES OF THE GRANTORS IN THE ORDINARY COURSE OF
BUSINESS WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN $250,000 (IN THE
AGGREGATE FOR ALL GRANTORS).

7


--------------------------------------------------------------------------------





4.6           INVESTMENT PROPERTY. (A) THE PLEDGED EQUITY PLEDGED BY EACH
GRANTOR HEREUNDER CONSTITUTES ALL THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF
EACH ISSUER OWNED BY SUCH GRANTOR.


(B)           ALL OF THE PLEDGED EQUITY HAS BEEN DULY AND VALIDLY ISSUED AND IS
FULLY PAID AND NONASSESSABLE.


(C)           EACH OF THE PLEDGED NOTES CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO, ENFORCEABLE IN ACCORDANCE WITH
ITS TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY, FRAUDULENT
CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD
FAITH AND FAIR DEALING).


(D)           SCHEDULE 1 LISTS ALL INVESTMENT PROPERTY OWNED BY EACH GRANTOR.
EACH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD AND MARKETABLE
TITLE TO, THE INVESTMENT PROPERTY PLEDGED BY IT HEREUNDER, FREE OF ANY AND ALL
LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT PERMITTED
LIENS.


4.7           RECEIVABLES. (A) NO AMOUNT PAYABLE TO SUCH GRANTOR UNDER OR IN
CONNECTION WITH ANY RECEIVABLE IN EXCESS OF $100,000 IS EVIDENCED BY ANY
INSTRUMENT OR CHATTEL PAPER WHICH HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE
AGENT.


(B)           THE AMOUNTS REPRESENTED BY SUCH GRANTOR TO THE LENDERS FROM TIME
TO TIME AS OWING TO SUCH GRANTOR IN RESPECT OF THE RECEIVABLES (TO THE EXTENT
SUCH REPRESENTATIONS ARE REQUIRED BY ANY OF THE LOAN DOCUMENTS) WILL AT ALL SUCH
TIMES BE ACCURATE, SUBJECT TO CONTRACTUAL PAYOR DISCOUNTS OR OTHER DISCOUNTS
CUSTOMARY IN THE HEALTH CARE INDUSTRY WITH RESPECT TO HEALTH CARE INSURANCE
RECEIVABLES, GOVERNMENT REIMBURSEMENT PROGRAMS OR OTHERWISE, WHICH HAVE BEEN
DISCLOSED TO THE ADMINISTRATIVE AGENT.


4.8           INTELLECTUAL PROPERTY. (A) SCHEDULE 5 LISTS ALL INTELLECTUAL
PROPERTY OWNED BY SUCH GRANTOR IN ITS OWN NAME ON THE DATE HEREOF.


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY OWNED BY
ANY GRANTOR IS VALID, SUBSISTING, UNEXPIRED AND ENFORCEABLE AND HAS NOT BEEN
ABANDONED.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 5, NONE OF THE MATERIAL
INTELLECTUAL PROPERTY IS THE SUBJECT OF ANY LICENSING OR FRANCHISE AGREEMENT
PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR OR FRANCHISOR.


(D)           EACH GRANTOR OWNS AND POSSESSES OR HAS A LICENSE OR OTHER RIGHT TO
USE ALL INTELLECTUAL PROPERTY AS IS NECESSARY FOR THE CONDUCT OF THE BUSINESSES
OF SUCH GRANTOR, WITHOUT ANY INFRINGEMENT UPON RIGHTS OF OTHERS WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.9           DEPOSITARY AND OTHER ACCOUNTS. ALL DEPOSITARY AND OTHER ACCOUNTS
MAINTAINED BY EACH GRANTOR ARE DESCRIBED ON SCHEDULE 6 HERETO, WHICH DESCRIPTION
INCLUDES FOR EACH SUCH ACCOUNT THE NAME OF THE GRANTOR MAINTAINING SUCH ACCOUNT,
THE NAME, ADDRESS,

8


--------------------------------------------------------------------------------




telephone and fax numbers of the financial institution at which such account is
maintained, the account number and the account officer, if any, of such account.


SECTION 5  COVENANTS.

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been Paid in Full:


5.1           DELIVERY OF INSTRUMENTS, CERTIFICATED SECURITIES AND CHATTEL
PAPER. IF ANY AMOUNT IN EXCESS OF $100,000 PAYABLE UNDER OR IN CONNECTION WITH
ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY INSTRUMENT,
CERTIFICATED SECURITY OR CHATTEL PAPER, SUCH INSTRUMENT, CERTIFICATED SECURITY
OR CHATTEL PAPER SHALL BE IMMEDIATELY DELIVERED TO THE ADMINISTRATIVE AGENT,
DULY INDORSED IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO BE HELD
AS COLLATERAL PURSUANT TO THIS AGREEMENT. IN THE EVENT THAT AN UNMATURED EVENT
OF DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT, ANY INSTRUMENT, CERTIFICATED SECURITY OR
CHATTEL PAPER NOT THERETOFORE DELIVERED TO THE ADMINISTRATIVE AGENT AND AT SUCH
TIME BEING HELD BY ANY GRANTOR, WITHOUT REGARD TO THE AMOUNT THEREOF, SHALL BE
IMMEDIATELY DELIVERED TO THE ADMINISTRATIVE AGENT, DULY INDORSED IN A MANNER
SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO BE HELD AS COLLATERAL PURSUANT TO
THIS AGREEMENT.


5.2           MAINTENANCE OF PERFECTED SECURITY INTEREST; FURTHER DOCUMENTATION.
(A) SUCH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS AGREEMENT
AS A PERFECTED SECURITY INTEREST HAVING AT LEAST THE PRIORITY DESCRIBED IN
SECTION 4.2 AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS WHOMSOEVER.


(B)           SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND SUCH OTHER REPORTS IN
CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN
REASONABLE DETAIL.


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING (I) FILING ANY FINANCING OR CONTINUATION STATEMENTS UNDER THE UCC (OR
OTHER SIMILAR LAWS) IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE SECURITY
INTERESTS CREATED HEREBY AND (II) IN THE CASE OF INVESTMENT PROPERTY AND ANY
OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS REASONABLY NECESSARY TO ENABLE THE
ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE
UCC) WITH RESPECT THERETO.


5.3           CHANGES IN LOCATIONS, NAME, ETC. SUCH GRANTOR SHALL NOT, EXCEPT
UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND DELIVERY TO
THE ADMINISTRATIVE AGENT OF (A) ALL ADDITIONAL FINANCING STATEMENTS AND OTHER
DOCUMENTS REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT AS TO THE VALIDITY,
PERFECTION AND PRIORITY OF THE SECURITY INTERESTS PROVIDED

9


--------------------------------------------------------------------------------




for herein and (b) if applicable, a written supplement to Schedule 4 showing any
additional location at which Inventory or Equipment shall be kept:

(I)            PERMIT ANY OF THE INVENTORY OR EQUIPMENT TO BE KEPT AT A LOCATION
OTHER THAN THOSE LISTED ON SCHEDULE 4; PROVIDED, THAT UP TO $250,000
(INDIVIDUALLY FOR A GRANTOR) IN FAIR MARKET VALUE OF ANY SUCH INVENTORY AND
EQUIPMENT MAY BE KEPT AT OTHER LOCATIONS;

(II)           CHANGE ITS JURISDICTION OF ORGANIZATION OR THE LOCATION OF ITS
CHIEF EXECUTIVE OFFICE FROM THAT SPECIFIED ON SCHEDULE 3 OR IN ANY SUBSEQUENT
NOTICE DELIVERED PURSUANT TO THIS SECTION 5.3; OR

(III)          CHANGE ITS NAME, IDENTITY OR CORPORATE STRUCTURE.


5.4           NOTICES. SUCH GRANTOR WILL ADVISE THE ADMINISTRATIVE AGENT AND THE
LENDERS PROMPTLY, IN REASONABLE DETAIL, OF:


(A)           ANY LIEN (OTHER THAN PERMITTED LIENS) ON ANY OF THE COLLATERAL
WHICH WOULD ADVERSELY AFFECT THE ABILITY OF THE ADMINISTRATIVE AGENT TO EXERCISE
ANY OF ITS REMEDIES HEREUNDER; AND


(B)           THE OCCURRENCE OF ANY OTHER EVENT WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE AGGREGATE VALUE OF THE
COLLATERAL OR ON THE LIENS CREATED HEREBY.


5.5           INVESTMENT PROPERTY. (A) IF SUCH GRANTOR SHALL BECOME ENTITLED TO
RECEIVE OR SHALL RECEIVE ANY CERTIFICATE, OPTION OR RIGHTS IN RESPECT OF THE
EQUITY INTERESTS OF ANY ISSUER, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A
CONVERSION OF, OR IN EXCHANGE FOR, ANY OF THE PLEDGED EQUITY, OR OTHERWISE IN
RESPECT THEREOF, SUCH GRANTOR SHALL ACCEPT THE SAME AS THE AGENT OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, HOLD THE SAME IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS AND DELIVER THE SAME FORTHWITH TO THE
ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR
TO THE ADMINISTRATIVE AGENT, IF REQUIRED, TOGETHER WITH AN UNDATED INSTRUMENT OF
TRANSFER COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK BY SUCH GRANTOR AND
WITH, IF THE ADMINISTRATIVE AGENT SO REQUESTS, SIGNATURE GUARANTIED, TO BE HELD
BY THE ADMINISTRATIVE AGENT, SUBJECT TO THE TERMS HEREOF, AS ADDITIONAL
COLLATERAL FOR THE OBLIGATIONS. UPON THE OCCURRENCE AND DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, (I) ANY SUMS PAID UPON OR IN RESPECT OF THE INVESTMENT
PROPERTY UPON THE LIQUIDATION OR DISSOLUTION OF ANY ISSUER SHALL BE PAID OVER TO
THE ADMINISTRATIVE AGENT TO BE HELD BY IT HEREUNDER AS ADDITIONAL COLLATERAL FOR
THE OBLIGATIONS, AND (II) IN CASE ANY DISTRIBUTION OF CAPITAL SHALL BE MADE ON
OR IN RESPECT OF THE INVESTMENT PROPERTY OR ANY PROPERTY SHALL BE DISTRIBUTED
UPON OR WITH RESPECT TO THE INVESTMENT PROPERTY PURSUANT TO THE RECAPITALIZATION
OR RECLASSIFICATION OF THE CAPITAL OF ANY ISSUER OR PURSUANT TO THE
REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED SHALL, UNLESS OTHERWISE
SUBJECT TO A PERFECTED LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT, BE DELIVERED
TO THE ADMINISTRATIVE AGENT TO BE HELD BY IT HEREUNDER AS ADDITIONAL COLLATERAL
FOR THE OBLIGATIONS. UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, IF ANY SUMS OF MONEY OR PROPERTY SO PAID OR DISTRIBUTED IN RESPECT
OF THE INVESTMENT PROPERTY SHALL BE RECEIVED BY SUCH GRANTOR, SUCH GRANTOR
SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR DELIVERED TO THE ADMINISTRATIVE

10


--------------------------------------------------------------------------------




Agent, hold such money or property in trust for the Lenders, segregated from
other funds of such Grantor, as additional Collateral for the Obligations.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT,
SUCH GRANTOR WILL NOT (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT,
ANY ISSUER TO ISSUE ANY EQUITY INTERESTS OF ANY NATURE OR TO ISSUE ANY OTHER
SECURITIES OR INTERESTS CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR
EXCHANGE FOR ANY EQUITY INTERESTS OF ANY NATURE OF ANY ISSUER, EXCEPT, IN EACH
CASE, AS PERMITTED BY THE CREDIT AGREEMENT, INCLUDING BUT NOT LIMITED TO THE
COMPANY’S RIGHT TO ISSUE EQUITY INTERESTS IN CONNECTION WITH ANY ACQUISITION
PERMITTED BY SECTION 11.5 OF THE CREDIT AGREEMENT, (II) SELL, ASSIGN, TRANSFER,
EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, THE
INVESTMENT PROPERTY OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A TRANSACTION
EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT) OTHER THAN, WITH RESPECT TO
INVESTMENT PROPERTY NOT CONSTITUTING PLEDGED EQUITY OR PLEDGED NOTES, ANY SUCH
ACTION WHICH IS NOT PROHIBITED BY THE CREDIT AGREEMENT, (III) CREATE, INCUR OR
PERMIT TO EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE INVESTMENT PROPERTY OR PROCEEDS THEREOF, OR ANY INTEREST
THEREIN, EXCEPT FOR PERMITTED LIENS, OR (IV) ENTER INTO ANY AGREEMENT OR
UNDERTAKING RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE
ADMINISTRATIVE AGENT TO SELL, ASSIGN OR TRANSFER ANY OF THE INVESTMENT PROPERTY
OR PROCEEDS THEREOF, EXCEPT, WITH RESPECT TO SUCH INVESTMENT PROPERTY,
SHAREHOLDERS’ AGREEMENTS ENTERED INTO BY SUCH GRANTOR WITH RESPECT TO PERSONS IN
WHICH SUCH GRANTOR MAINTAINS AN OWNERSHIP INTEREST OF 50% OR LESS.


(C)           IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE
INVESTMENT PROPERTY ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH
TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT
PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN
SECTION 5.5(A) WITH RESPECT TO THE INVESTMENT PROPERTY ISSUED BY IT AND
(III) THE TERMS OF SECTIONS 6.3(C) AND 6.7 SHALL APPLY TO SUCH GRANTOR WITH
RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO SECTION 6.3(C) OR
6.7 REGARDING THE INVESTMENT PROPERTY ISSUED BY IT.


5.6           RECEIVABLES. (A) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH ITS PAST PRACTICE AND IN AMOUNTS WHICH ARE NOT MATERIAL TO SUCH
GRANTOR, SUCH GRANTOR WILL NOT (I) GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF
ANY RECEIVABLE, (II) COMPROMISE OR SETTLE ANY RECEIVABLE FOR LESS THAN THE FULL
AMOUNT THEREOF, (III) RELEASE, WHOLLY OR PARTIALLY, ANY PERSON LIABLE FOR THE
PAYMENT OF ANY RECEIVABLE, (IV) ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER ON ANY
RECEIVABLE (SUBJECT TO CONTRACTUAL PAYOR DISCOUNTS OR OTHER DISCOUNTS CUSTOMARY
IN THE HEALTH CARE INDUSTRY WITH RESPECT TO HEALTH CARE INSURANCE RECEIVABLES,
GOVERNMENT REIMBURSEMENT PROGRAMS OR OTHERWISE, WHICH HAVE BEEN DISCLOSED TO THE
ADMINISTRATIVE AGENT) OR (V) AMEND, SUPPLEMENT OR MODIFY ANY RECEIVABLE IN ANY
MANNER THAT COULD ADVERSELY AFFECT THE VALUE THEREOF.


(B)           SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF
EACH MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS
INTO DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE
AMOUNT OF THE THEN OUTSTANDING RECEIVABLES FOR ALL GRANTORS.


5.7           INTELLECTUAL PROPERTY. (A) SUCH GRANTOR (EITHER ITSELF OR THROUGH
LICENSEES) WILL (I) CONTINUE TO USE EACH TRADEMARK MATERIAL TO ITS BUSINESS IN
ORDER TO MAINTAIN SUCH

11


--------------------------------------------------------------------------------




Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable law,
(iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Lenders, shall obtain a perfected security interest in such mark
pursuant to this Agreement, and (v) not (and not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby such
Trademark may become invalidated or impaired in any way.


(B)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY PATENT MATERIAL TO ITS BUSINESS MAY
BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC.


(C)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL EMPLOY
EACH COPYRIGHT MATERIAL TO ITS BUSINESS AND (II) WILL NOT (AND WILL NOT PERMIT
ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY
ACT WHEREBY ANY MATERIAL PORTION OF SUCH COPYRIGHTS MAY BECOME INVALIDATED OR
OTHERWISE IMPAIRED. SUCH GRANTOR WILL NOT (EITHER ITSELF OR THROUGH LICENSEES)
DO ANY ACT WHEREBY ANY MATERIAL PORTION OF SUCH COPYRIGHTS MAY FALL INTO THE
PUBLIC DOMAIN.


(D)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY INTELLECTUAL PROPERTY MATERIAL TO ITS BUSINESS TO
INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


(E)           SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION
OR DEVELOPMENT (INCLUDING THE INSTITUTION OF, OR ANY SUCH DETERMINATION OR
DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY)
REGARDING, SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY MATERIAL
INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR TO OWN AND
MAINTAIN THE SAME.


(F)            WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE ADMINISTRATIVE AGENT CONCURRENTLY WITH THE NEXT DELIVERY OF
FINANCIAL STATEMENTS OF THE COMPANY PURSUANT TO SECTION 10.1 OF THE CREDIT
AGREEMENT. UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL
EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ SECURITY INTEREST IN ANY COPYRIGHT,
PATENT OR TRADEMARK AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR
RELATING THERETO OR REPRESENTED THEREBY.

12


--------------------------------------------------------------------------------



(G)           SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS TO
MAINTAIN AND PURSUE EACH APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION)
AND TO MAINTAIN EACH REGISTRATION OF ALL MATERIAL INTELLECTUAL PROPERTY OWNED BY
IT.


(H)           IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY IS INFRINGED
UPON OR MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL (I) TAKE
SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND, TO THE EXTENT, IN ITS
REASONABLE JUDGMENT, SUCH GRANTOR DETERMINES IT APPROPRIATE UNDER THE
CIRCUMSTANCES, SUE FOR INFRINGEMENT, MISAPPROPRIATION OR DILUTION, TO SEEK
INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO RECOVER ANY AND ALL DAMAGES FOR SUCH
INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


5.8           RESERVED.


5.9           DEPOSITARY AND OTHER DEPOSIT ACCOUNTS. (A) ON OR BEFORE THE
CLOSING DATE, THE GRANTORS SHALL (I) DIRECT ALL OF THEIR ACCOUNT DEBTORS TO MAKE
ALL PAYMENTS ON THEIR ACCOUNTS DIRECTLY TO ONE OR MORE DEPOSIT ACCOUNTS OWNED
AND CONTROLLED BY THE GRANTORS AND MAINTAINED WITH THE ADMINISTRATIVE AGENT AND
(II) CAUSE ANY PERSON ACTING FOR OR IN CONCERT WITH THE GRANTORS THAT RECEIVED
ANY MONIES, CHECKS, NOTES, DRAFTS OR OTHER PAYMENTS RELATING TO OR AS PROCEEDS
FROM ACCOUNT DEBTORS TO PROMPTLY REMIT THE SAME TO SUCH DEPOSIT ACCOUNTS. EACH
GRANTOR AGREES TO INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND LENDERS
HARMLESS FROM ANY AND ALL LIABILITIES, CLAIMS, LOSSES AND DEMANDS WHATSOEVER,
INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, ARISING FROM OR RELATING TO
ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT TO THIS SECTION 5.9
OR ANY DEPOSIT ACCOUNT AGREEMENT.


(B)           NO GRANTOR SHALL OPEN ANY DEPOSITARY OR OTHER DEPOSIT ACCOUNTS
UNLESS SUCH GRANTOR SHALL HAVE GIVEN THE ADMINISTRATIVE AGENT 10 DAYS’ PRIOR
WRITTEN NOTICE OF ITS INTENTION TO OPEN ANY SUCH NEW DEPOSIT ACCOUNTS. THE
GRANTORS SHALL DELIVER TO THE ADMINISTRATIVE AGENT A REVISED VERSION OF SCHEDULE
6 SHOWING ANY CHANGES THERETO WITHIN 5 DAYS OF ANY SUCH CHANGE. EACH GRANTOR
HEREBY AUTHORIZES THE FINANCIAL INSTITUTIONS AT WHICH SUCH GRANTOR MAINTAINS A
DEPOSIT ACCOUNT TO PROVIDE THE ADMINISTRATIVE AGENT WITH SUCH INFORMATION WITH
RESPECT TO SUCH DEPOSIT ACCOUNT AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO
TIME REASONABLY REQUEST, AND EACH GRANTOR HEREBY CONSENTS TO SUCH INFORMATION
BEING PROVIDED TO THE ADMINISTRATIVE AGENT. EACH GRANTOR WILL, CAUSE EACH
FINANCIAL INSTITUTION AT WHICH SUCH GRANTOR MAINTAINS A DEPOSITARY OR OTHER
DEPOSIT ACCOUNT THAT EXCEEDS $1,000,000 IN AVERAGE DAILY BALANCE FOR ANY ONE
MONTH PERIOD TO ENTER INTO A BANK AGENCY OR OTHER SIMILAR AGREEMENT WITH THE
ADMINISTRATIVE AGENT AND SUCH GRANTOR, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, IN ORDER TO GIVE THE ADMINISTRATIVE AGENT “CONTROL” (AS
DEFINED IN THE UCC) OF SUCH ACCOUNT.


(C)           THE GRANTORS, JOINTLY AND SEVERALLY, AGREE TO PAY ALL FEES, COSTS
AND EXPENSES WHICH THE ADMINISTRATIVE AGENT INCURS IN CONNECTION WITH OPENING
AND MAINTAINING THE DEPOSIT ACCOUNTS DESCRIBED IN THIS SECTION AND DEPOSITING
FOR COLLECTION BY THE ADMINISTRATIVE AGENT ANY CHECK OR OTHER ITEM OF PAYMENT
RECEIVED BY THE ADMINISTRATIVE AGENT ON ACCOUNT OF THE OBLIGATIONS. ALL OF SUCH
FEES, COSTS AND EXPENSES SHALL CONSTITUTE OBLIGATIONS HEREUNDER AND SHALL BE
PAYABLE TO THE ADMINISTRATIVE AGENT BY THE GRANTORS UPON DEMAND. ALL CHECKS,
DRAFTS, INSTRUMENTS AND OTHER ITEMS OF PAYMENT OR PROCEEDS OF COLLATERAL SHALL
BE ENDORSED BY THE

13


--------------------------------------------------------------------------------





APPLICABLE GRANTOR TO THE ADMINISTRATIVE AGENT, AND, IF THAT ENDORSEMENT OF ANY
SUCH ITEM SHALL NOT BE MADE FOR ANY REASON, THE ADMINISTRATIVE AGENT IS HEREBY
IRREVOCABLY AUTHORIZED TO ENDORSE THE SAME ON SUCH GRANTOR’S BEHALF. SUBJECT TO
APPLICABLE LAW REGARDING GOVERNMENTAL ACCOUNT DEBTORS, AND FOR THE PURPOSE OF
THIS SECTION, EACH GRANTOR  IRREVOCABLY HEREBY MAKES, CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT (AND ALL PERSONS DESIGNATED BY THE ADMINISTRATIVE AGENT
FOR THAT PURPOSE) AS SUCH GRANTOR’S TRUE AND LAWFUL ATTORNEY AND AGENT-IN-FACT
(A) TO ENDORSE SUCH GRANTOR’S NAME UPON SAID ITEMS OF PAYMENT AND/OR PROCEEDS OF
COLLATERAL AND UPON ANY CHATTEL PAPER, DOCUMENT, INSTRUMENT, INVOICE OR SIMILAR
DOCUMENT OR AGREEMENT RELATING TO ANY ACCOUNT OF THE SUCH GRANTOR OR GOODS
PERTAINING THERETO; (B) TO TAKE CONTROL IN ANY MANNER OF ANY ITEM OF PAYMENT OR
PROCEEDS THEREOF; AND (C) TO HAVE ACCESS TO ANY LOCK BOX OR POSTAL BOX INTO
WHICH ANY OF SUCH GRANTOR’S MAIL IS DEPOSITED, AND OPEN AND PROCESS ALL MAIL
ADDRESSED TO THE SUCH GRANTOR AND DEPOSITED THEREIN. ALL AMOUNTS RECEIVED IN AN
AGENT ACCOUNT SHALL BE DEEMED RECEIVED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 7.1 OF THE CREDIT AGREEMENT AND APPLIED TO OBLIGATIONS. IN NO EVENT
SHALL ANY AMOUNT BE APPLIED UNLESS AND UNTIL SUCH AMOUNT SHALL HAVE BEEN
CREDITED IN IMMEDIATELY AVAILABLE FUNDS TO AN AGENT ACCOUNT.


5.10         OTHER MATTERS.


(A)           ON OR PRIOR TO THE CLOSING DATE, EACH OF THE GRANTORS SHALL CAUSE
TO BE DELIVERED TO THE ADMINISTRATIVE AGENT A COLLATERAL ACCESS AGREEMENT WITH
RESPECT TO EACH BAILEE WITH WHICH SUCH GRANTOR KEEPS INVENTORY OR OTHER ASSETS
AS OF THE CLOSING DATE WITH A VALUE IN EXCESS OF $500,000. IF ANY GRANTOR SHALL
CAUSE TO BE DELIVERED INVENTORY OR OTHER PROPERTY IN EXCESS OF $500,000 IN VALUE
TO ANY BAILEE AFTER THE CLOSING DATE, SUCH GRANTOR SHALL USE REASONABLE EFFORTS
TO CAUSE SUCH BAILEE TO SIGN A COLLATERAL ACCESS AGREEMENT. SUCH REQUIREMENT MAY
BE WAIVED AT THE OPTION OF THE ADMINISTRATIVE AGENT. FOR PURPOSES OF THIS
SECTION 5.10(A), “VALUE” OF INVENTORY AND OTHER PROPERTY SHALL MEAN THE VALUE
ASSIGNED BY THE RELEVANT GRANTOR TO SUCH ITEMS FOR PURPOSES OF REPORTING TO SUCH
GRANTOR’S INSURERS THE VALUE WITH RESPECT TO THE APPLICABLE LOCATION.


(B)           EACH GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO, AT ANY TIME
AND FROM TIME TO TIME, FILE FINANCING STATEMENTS, CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO THAT DESCRIBE THE COLLATERAL AS “ALL ASSETS” OF EACH GRANTOR,
OR WORDS OF SIMILAR EFFECT, AND WHICH CONTAIN ANY OTHER INFORMATION REQUIRED
PURSUANT TO THE UCC FOR THE SUFFICIENCY OF FILING OFFICE ACCEPTANCE OF ANY
FINANCING STATEMENT, CONTINUATION STATEMENT, OR AMENDMENT, AND EACH GRANTOR
AGREES TO FURNISH ANY SUCH INFORMATION TO THE ADMINISTRATIVE AGENT PROMPTLY UPON
REQUEST. ANY SUCH FINANCING STATEMENT, CONTINUATION STATEMENT, OR AMENDMENT MAY
BE SIGNED BY THE ADMINISTRATIVE AGENT ON BEHALF OF ANY GRANTOR AND MAY BE FILED
AT ANY TIME IN ANY JURISDICTION.


(C)           EACH GRANTOR SHALL, AT ANY TIME AND FROM TIME AND TO TIME, TAKE
SUCH STEPS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FOR THE
ADMINISTRATIVE AGENT (I) TO OBTAIN AN ACKNOWLEDGEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF ANY BAILEE HAVING
POSSESSION OF ANY OF THE COLLATERAL, STATING THAT THE BAILEE HOLDS SUCH
COLLATERAL FOR THE ADMINISTRATIVE AGENT, (II) TO OBTAIN “CONTROL” OF ANY
LETTER-OF-CREDIT RIGHTS, OR ELECTRONIC CHATTEL PAPER (AS SUCH TERMS ARE DEFINED
BY THE UCC WITH CORRESPONDING PROVISIONS THEREOF DEFINING WHAT CONSTITUTES
“CONTROL” FOR SUCH ITEMS OF COLLATERAL), WITH ANY AGREEMENTS ESTABLISHING
CONTROL TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE

14


--------------------------------------------------------------------------------





AGENT, AND (III) OTHERWISE TO INSURE THE CONTINUED PERFECTION AND PRIORITY OF
THE ADMINISTRATIVE AGENT’S SECURITY INTEREST IN ANY OF THE COLLATERAL AND OF THE
PRESERVATION OF ITS RIGHTS THEREIN. IF ANY GRANTOR SHALL AT ANY TIME, ACQUIRE A
“COMMERCIAL TORT CLAIM” (AS SUCH TERM IS DEFINED IN THE UCC) IN EXCESS OF
$500,000, SUCH GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF IN
WRITING AND SUPPLEMENT SCHEDULE 7, THEREIN PROVIDING A REASONABLE DESCRIPTION
AND SUMMARY THEREOF, AND UPON DELIVERY THEREOF TO THE ADMINISTRATIVE AGENT, SUCH
GRANTOR SHALL BE DEEMED TO THEREBY GRANT TO THE ADMINISTRATIVE AGENT (AND SUCH
GRANTOR HEREBY GRANTS TO THE ADMINISTRATIVE AGENT) A SECURITY INTEREST AND LIEN
IN AND TO SUCH COMMERCIAL TORT CLAIM AND ALL PROCEEDS THEREOF, ALL UPON THE
TERMS OF AND GOVERNED BY THIS AGREEMENT.


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF ANY GRANTOR
AT ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD”, AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN §16 OF THE
UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION,
SUCH GRANTOR SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, AT THE
REQUEST OF THE ADMINISTRATIVE AGENT, SHALL TAKE SUCH ACTION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO VEST IN THE ADMINISTRATIVE AGENT
“CONTROL” UNDER SECTION 9-105 OF THE UCC OF SUCH ELECTRONIC CHATTEL PAPER OR
CONTROL UNDER SECTION 201 OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT OR, AS THE CASE MAY BE, §16 OF THE UNIFORM ELECTRONIC
TRANSACTIONS ACT, AS SO IN EFFECT IN SUCH JURISDICTION, OF SUCH TRANSFERABLE
RECORD.


SECTION 6  REMEDIAL PROVISIONS.


6.1           CERTAIN MATTERS RELATING TO RECEIVABLES. (A) AT ANY TIME AND FROM
TIME TO TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO MAKE TEST
VERIFICATIONS OF THE RECEIVABLES IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT
REASONABLY CONSIDERS ADVISABLE, AND EACH GRANTOR SHALL FURNISH ALL SUCH
ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION
WITH SUCH TEST VERIFICATIONS. AT ANY TIME AND FROM TIME TO TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, UPON THE
ADMINISTRATIVE AGENT’S REQUEST AND AT THE EXPENSE OF THE RELEVANT GRANTOR, SUCH
GRANTOR SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS SATISFACTORY TO THE
ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT REPORTS SHOWING
RECONCILIATIONS, AGINGS AND TEST VERIFICATIONS OF, AND TRIAL BALANCES FOR, THE
RECEIVABLES.


(B)           SUBJECT TO APPLICABLE LAW REGARDING GOVERNMENTAL ACCOUNT DEBTORS,
THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT SUCH
GRANTOR’S RECEIVABLES, AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE
SUCH AUTHORITY AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN
EVENT OF DEFAULT. IF REQUIRED BY THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY PAYMENTS OF
RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY
EVENT, WITHIN 2 BUSINESS DAYS) DEPOSITED BY SUCH GRANTOR IN THE EXACT FORM
RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT IF REQUIRED,
IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE SOLE DOMINION AND CONTROL OF THE
ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS ONLY AS PROVIDED IN SECTION 6.5, AND (II) UNTIL SO TURNED
OVER, SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND
THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR. EACH SUCH DEPOSIT OF
PROCEEDS OF RECEIVABLES SHALL

15


--------------------------------------------------------------------------------





BE ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND
SOURCE OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


(C)           AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, AT THE ADMINISTRATIVE AGENT’S REQUEST,
EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER
DOCUMENTS EVIDENCING, AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH
GAVE RISE TO THE RECEIVABLES, INCLUDING ALL ORIGINAL ORDERS, INVOICES AND
SHIPPING RECEIPTS.


6.2           COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN LIABLE. (A) SUBJECT
TO APPLICABLE LAW REGARDING GOVERNMENTAL ACCOUNT DEBTORS, THE ADMINISTRATIVE
AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS MAY AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT COMMUNICATE WITH
OBLIGORS UNDER THE RECEIVABLES TO VERIFY WITH THEM TO THE ADMINISTRATIVE AGENT’S
SATISFACTION THE EXISTENCE, AMOUNT AND TERMS OF ANY RECEIVABLES.


(B)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE IN RESPECT OF EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM
ALL THE CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT
THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE
THERETO. NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY
OBLIGATION OR LIABILITY UNDER ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE
THERETO) BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY PAYMENT RELATING THERETO, NOR SHALL
THE ADMINISTRATIVE AGENT OR ANY LENDER BE OBLIGATED IN ANY MANNER TO PERFORM ANY
OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY
AGREEMENT GIVING RISE THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO
THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY
CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT
OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED
AT ANY TIME OR TIMES.


(D)           FOR THE PURPOSE OF ENABLING THE ADMINISTRATIVE AGENT TO EXERCISE
RIGHTS AND REMEDIES UNDER THIS AGREEMENT, EACH GRANTOR HEREBY GRANTS TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT AND THE
LENDERS, AN IRREVOCABLE, NONEXCLUSIVE LICENSE (EXERCISABLE WITHOUT PAYMENT OF
ROYALTY OR OTHER COMPENSATION TO SUCH GRANTOR) TO USE, LICENSE OR SUBLICENSE ANY
INTELLECTUAL PROPERTY NOW OWNED OR HEREAFTER ACQUIRED BY SUCH GRANTOR, AND
WHEREVER THE SAME MAY BE LOCATED, AND INCLUDING IN SUCH LICENSE ACCESS TO ALL
MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED AND TO ALL
COMPUTER SOFTWARE AND PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.


6.3           INVESTMENT PROPERTY. (A) UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE
TO THE RELEVANT GRANTOR OF THE ADMINISTRATIVE AGENT’S INTENT TO EXERCISE ITS
CORRESPONDING RIGHTS PURSUANT TO SECTION

16


--------------------------------------------------------------------------------





6.3(B), EACH GRANTOR SHALL BE PERMITTED TO RECEIVE ALL CASH DIVIDENDS AND
DISTRIBUTIONS PAID IN RESPECT OF THE PLEDGED EQUITY AND ALL PAYMENTS MADE IN
RESPECT OF THE PLEDGED NOTES, TO THE EXTENT PERMITTED IN THE CREDIT AGREEMENT,
AND TO EXERCISE ALL VOTING AND OTHER RIGHTS WITH RESPECT TO THE INVESTMENT
PROPERTY; PROVIDED, THAT NO VOTE SHALL BE CAST OR OTHER RIGHT EXERCISED OR
ACTION TAKEN WHICH COULD IMPAIR THE COLLATERAL OR WHICH WOULD BE INCONSISTENT
WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THE CREDIT AGREEMENT, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS AND DISTRIBUTIONS, PAYMENTS OR OTHER
PROCEEDS PAID IN RESPECT OF THE INVESTMENT PROPERTY AND MAKE APPLICATION THEREOF
TO THE OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT MAY DETERMINE, AND
(II) ANY OR ALL OF THE INVESTMENT PROPERTY SHALL BE REGISTERED IN THE NAME OF
THE ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS
NOMINEE MAY THEREAFTER EXERCISE (X) ALL VOTING AND OTHER RIGHTS PERTAINING TO
SUCH INVESTMENT PROPERTY AT ANY MEETING OF HOLDERS OF THE EQUITY INTERESTS OF
THE RELEVANT ISSUER OR ISSUERS OR OTHERWISE AND (Y) ANY AND ALL RIGHTS OF
CONVERSION, EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR
OPTIONS PERTAINING TO SUCH INVESTMENT PROPERTY AS IF IT WERE THE ABSOLUTE OWNER
THEREOF (INCLUDING THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE
INVESTMENT PROPERTY UPON THE MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN THE CORPORATE OR OTHER STRUCTURE
OF ANY ISSUER, OR UPON THE EXERCISE BY ANY GRANTOR OR THE ADMINISTRATIVE AGENT
OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH INVESTMENT PROPERTY, AND IN
CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND DELIVER ANY AND ALL OF THE
INVESTMENT PROPERTY WITH ANY COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR
OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATIVE
AGENT MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY
ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO ANY
GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE
RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO DOING.


(C)           EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
INVESTMENT PROPERTY PLEDGED BY SUCH GRANTOR HEREUNDER TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT
(X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (Y) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING AND (II) UNLESS OTHERWISE EXPRESSLY
PERMITTED HEREBY, PAY ANY DIVIDENDS, DISTRIBUTIONS OR OTHER PAYMENTS WITH
RESPECT TO THE INVESTMENT PROPERTY DIRECTLY TO THE ADMINISTRATIVE AGENT.


6.4           PROCEEDS TO BE TURNED OVER TO ADMINISTRATIVE AGENT. IN ADDITION TO
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS SPECIFIED IN SECTION 6.1
WITH RESPECT TO PAYMENTS OF RECEIVABLES, IF AN EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, ALL PROCEEDS RECEIVED BY ANY GRANTOR CONSISTING OF CASH, CHECKS
AND OTHER CASH EQUIVALENT ITEMS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO
THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED). ALL PROCEEDS
RECEIVED BY THE ADMINISTRATIVE AGENT

17


--------------------------------------------------------------------------------





HEREUNDER SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT
MAINTAINED UNDER ITS SOLE DOMINION AND CONTROL. ALL PROCEEDS, WHILE HELD BY THE
ADMINISTRATIVE AGENT IN ANY COLLATERAL ACCOUNT (OR BY SUCH GRANTOR IN TRUST FOR
THE ADMINISTRATIVE AGENT AND THE LENDERS) ESTABLISHED PURSUANT HERETO, SHALL
CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR THE OBLIGATIONS AND SHALL NOT
CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED IN SECTION 6.5.


6.5           APPLICATION OF PROCEEDS. AT SUCH INTERVALS AS MAY BE AGREED UPON
BY THE COMPANY AND THE ADMINISTRATIVE AGENT, OR, IF AN EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, AT ANY TIME AT THE ADMINISTRATIVE AGENT’S
ELECTION, THE ADMINISTRATIVE AGENT MAY APPLY ALL OR ANY PART OF PROCEEDS FROM
THE SALE OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL IN
PAYMENT OF THE OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT SHALL
DETERMINE IN ITS DISCRETION. ANY PART OF SUCH FUNDS WHICH THE ADMINISTRATIVE
AGENT ELECTS NOT SO TO APPLY AND DEEMS NOT REQUIRED AS COLLATERAL SECURITY FOR
THE OBLIGATIONS SHALL BE PAID OVER FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT
TO THE APPLICABLE GRANTOR OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE
THE SAME. ANY BALANCE OF SUCH PROCEEDS REMAINING AFTER THE OBLIGATIONS SHALL
HAVE BEEN PAID IN FULL SHALL BE PAID OVER TO THE APPLICABLE GRANTOR OR TO
WHOMSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME. IN THE ABSENCE OF A
SPECIFIC DETERMINATION BY THE ADMINISTRATIVE AGENT, THE PROCEEDS FROM THE SALE
OF, OR OTHER REALIZATION UPON, ALL OR ANY PART OF THE COLLATERAL IN PAYMENT OF
THE OBLIGATIONS SHALL BE APPLIED IN THE FOLLOWING ORDER:

FIRST, TO THE PAYMENT OF ALL FEES, COSTS, EXPENSES AND INDEMNITIES OF THE
ADMINISTRATIVE AGENT (IN ITS CAPACITY AS SUCH), INCLUDING ATTORNEY COSTS, AND
ANY OTHER OBLIGATIONS OWING TO THE ADMINISTRATIVE AGENT IN RESPECT OF SUMS
ADVANCED BY THE ADMINISTRATIVE AGENT TO PRESERVE THE COLLATERAL OR TO PRESERVE
ITS SECURITY INTEREST IN THE COLLATERAL, UNTIL PAID IN FULL;

SECOND, TO THE PAYMENT OF ALL FEES, COSTS, EXPENSES AND INDEMNITIES OF THE
LENDERS, PRO-RATA, UNTIL PAID IN FULL;

THIRD, TO THE PAYMENT OF ALL OF THE OBLIGATIONS IN RESPECT OF THE SWING LINE
LOANS TO THE SWING LINE LENDER, UNTIL PAID IN FULL;

FOURTH, TO THE PAYMENT OF ALL OF THE OBLIGATIONS (OTHER THAN BANK PRODUCT
OBLIGATIONS AND HEDGING OBLIGATIONS) CONSISTING OF ACCRUED AND UNPAID INTEREST
OWING TO ANY LENDER, PRO-RATA, UNTIL PAID IN FULL;

FIFTH, TO THE PAYMENT OF ALL OBLIGATIONS (OTHER THAN BANK PRODUCT OBLIGATIONS
AND HEDGING OBLIGATIONS) CONSISTING OF PRINCIPAL OWING TO ANY LENDER, PRO-RATA,
UNTIL PAID IN FULL;

SIXTH, TO THE PAYMENT OF THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO ALL
OBLIGATIONS IN RESPECT OF OUTSTANDING LETTERS OF CREDIT TO BE HELD AS CASH
COLLATERAL IN RESPECT OF SUCH OBLIGATIONS;

SEVENTH, TO THE PAYMENT OF ALL BANK PRODUCTS OBLIGATIONS AND HEDGING OBLIGATIONS
OWING TO ANY LENDER OR ITS AFFILIATES, PRO-RATA, UNTIL PAID IN FULL;

18


--------------------------------------------------------------------------------




EIGHTH, TO THE PAYMENT OF ALL OTHER OBLIGATIONS OWING TO EACH LENDER, PRO-RATA,
UNTIL PAID IN FULL; AND

NINTH, TO THE PAYMENT OF ANY REMAINING PROCEEDS, IF ANY, TO WHOMEVER MAY BE
LAWFULLY ENTITLED TO RECEIVE SUCH AMOUNTS.


6.6           CODE AND OTHER REMEDIES. IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, MAY EXERCISE, IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO THEM IN THIS AGREEMENT AND
IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO THE
OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE UCC OR ANY
OTHER APPLICABLE LAW, TO THE EXTENT PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE ADMINISTRATIVE AGENT, WITHOUT
DEMAND OF PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR
NOTICE OF ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED TO BELOW) TO OR
UPON ANY GRANTOR OR ANY OTHER PERSON (ALL AND EACH OF WHICH DEMANDS, DEFENSES,
ADVERTISEMENTS AND NOTICES ARE HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES
FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND/OR MAY FORTHWITH SELL, LEASE, ASSIGN, GIVE OPTIONS TO
PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER THE COLLATERAL OR ANY PART THEREOF
(OR CONTRACT TO DO ANY OF THE FOREGOING), IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE OR SALES, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ELSEWHERE UPON SUCH TERMS AND CONDITIONS
AS IT MAY DEEM ADVISABLE AND AT SUCH PRICES AS IT MAY DEEM BEST, FOR CASH OR ON
CREDIT OR FOR FUTURE DELIVERY WITH ASSUMPTION OF ANY CREDIT RISK. THE
ADMINISTRATIVE AGENT OR ANY LENDER SHALL HAVE THE RIGHT UPON ANY SUCH PUBLIC
SALE OR SALES, AND, TO THE EXTENT PERMITTED BY LAW, UPON ANY SUCH PRIVATE SALE
OR SALES, TO PURCHASE THE WHOLE OR ANY PART OF THE COLLATERAL SO SOLD, FREE OF
ANY RIGHT OR EQUITY OF REDEMPTION IN ANY GRANTOR, WHICH RIGHT OR EQUITY IS
HEREBY WAIVED AND RELEASED. EACH GRANTOR FURTHER AGREES, AT THE ADMINISTRATIVE
AGENT’S REQUEST, TO ASSEMBLE THE COLLATERAL AND MAKE IT AVAILABLE TO THE
ADMINISTRATIVE AGENT AT PLACES WHICH THE ADMINISTRATIVE AGENT SHALL REASONABLY
SELECT, WHETHER AT SUCH GRANTOR’S PREMISES OR ELSEWHERE. THE ADMINISTRATIVE
AGENT SHALL APPLY THE NET PROCEEDS OF ANY ACTION TAKEN BY IT PURSUANT TO THIS
SECTION 6.6, AFTER DEDUCTING ALL REASONABLE COSTS AND EXPENSES OF EVERY KIND
INCURRED IN CONNECTION THEREWITH OR INCIDENTAL TO THE CARE OR SAFEKEEPING OF ANY
OF THE COLLATERAL OR IN ANY WAY RELATING TO THE COLLATERAL OR THE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER, INCLUDING ATTORNEY COSTS TO THE
PAYMENT IN WHOLE OR IN PART OF THE OBLIGATIONS, IN SUCH ORDER AS THE
ADMINISTRATIVE AGENT MAY ELECT, AND ONLY AFTER SUCH APPLICATION AND AFTER THE
PAYMENT BY THE ADMINISTRATIVE AGENT OF ANY OTHER AMOUNT REQUIRED BY ANY
PROVISION OF LAW, NEED THE ADMINISTRATIVE AGENT ACCOUNT FOR THE SURPLUS, IF ANY,
TO ANY GRANTOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR WAIVES
ALL CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST THE ADMINISTRATIVE AGENT
OR ANY LENDER ARISING OUT OF THE EXERCISE BY THEM OF ANY RIGHTS HEREUNDER. IF
ANY NOTICE OF A PROPOSED SALE OR OTHER DISPOSITION OF COLLATERAL SHALL BE
REQUIRED BY LAW, SUCH NOTICE SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT
LEAST 10 DAYS BEFORE SUCH SALE OR OTHER DISPOSITION.


6.7           REMEDIES REGARDING PLEDGED EQUITY. (A) EACH GRANTOR RECOGNIZES
THAT THE ADMINISTRATIVE AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR
ALL THE PLEDGED EQUITY, BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE
COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP
OF PURCHASERS WHICH WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE
SUCH SECURITIES FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE
DISTRIBUTION OR RESALE

19


--------------------------------------------------------------------------------





THEREOF. EACH GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC
SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE
SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER. THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED EQUITY FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES OR OTHER INTERESTS FOR PUBLIC SALE UNDER THE SECURITIES
ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE
TO DO SO.


(B)           EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED EQUITY PURSUANT TO THIS SECTION 6.7 VALID AND
BINDING AND IN COMPLIANCE WITH APPLICABLE LAW. EACH GRANTOR FURTHER AGREES THAT
A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS SECTION 6.7 WILL CAUSE
IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND THE LENDERS, THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT
OF SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN
THIS SECTION 6.7 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND
SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN
ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO
EVENT OF DEFAULT HAS OCCURRED UNDER THE CREDIT AGREEMENT.


6.8           WAIVER; DEFICIENCY. EACH GRANTOR WAIVES AND AGREES NOT TO ASSERT
ANY RIGHTS OR PRIVILEGES WHICH IT MAY ACQUIRE UNDER SECTION 9-626 OF THE UCC.
EACH GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS OF ANY SALE
OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT TO PAY THE OBLIGATIONS
IN FULL AND THE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE
ADMINISTRATIVE AGENT OR ANY LENDER TO COLLECT SUCH DEFICIENCY.


SECTION 7  THE ADMINISTRATIVE AGENT.


7.1           ADMINISTRATIVE AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT, ETC.
(A) EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE
AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN
THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR IN ITS
OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE
ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF
THIS AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER AND RIGHT, ON BEHALF OF
AND AT THE EXPENSE OF SUCH GRANTOR, WITHOUT NOTICE TO OR ASSENT BY SUCH GRANTOR,
TO DO ANY OR ALL OF THE FOLLOWING:

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH
RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE
ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE
UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL WHENEVER PAYABLE;

20


--------------------------------------------------------------------------------




(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE GOODWILL AND GENERAL
INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY;

(III)          DISCHARGE LIENS LEVIED OR PLACED ON OR THREATENED AGAINST THE
COLLATERAL, AND EFFECT ANY REPAIRS OR INSURANCE CALLED FOR BY THE TERMS OF THIS
AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS THEREFOR AND THE COSTS
THEREOF;

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.6
OR 6.7, ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

(V)           (1) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT; (2) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL; (3) SIGN AND INDORSE ANY INVOICES,
FREIGHT OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (4) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF ANY COLLATERAL; (5) DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL;
(6) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE
AGENT MAY DEEM APPROPRIATE; (7) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK,
THROUGHOUT THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH
MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE;
(8) VOTE ANY RIGHT OR INTEREST WITH RESPECT TO ANY INVESTMENT PROPERTY;
(9) ORDER GOOD STANDING CERTIFICATES AND CONDUCT LIEN SEARCHES IN RESPECT OF
SUCH JURISDICTIONS OR OFFICES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
AND (10) GENERALLY SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO
OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH
THE ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND
DO, AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY
TIME, OR FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT
DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE
ADMINISTRATIVE AGENT’S SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF
THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

21


--------------------------------------------------------------------------------





(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


(C)           EACH GRANTOR HEREBY RATIFIES ALL THAT SUCH ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF. ALL POWERS, AUTHORIZATIONS AND
AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.


7.2           DUTY OF ADMINISTRATIVE AGENT. THE ADMINISTRATIVE AGENT’S SOLE DUTY
WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE
COLLATERAL IN ITS POSSESSION SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS THE
ADMINISTRATIVE AGENT DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT. NEITHER
THE ADMINISTRATIVE AGENT OR ANY LENDER NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR ANY FAILURE TO DEMAND,
COLLECT OR REALIZE UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR
SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL
UPON THE REQUEST OF ANY GRANTOR OR ANY OTHER PERSON OR TO TAKE ANY OTHER ACTION
WHATSOEVER WITH REGARD TO THE COLLATERAL OR ANY PART THEREOF. THE POWERS
CONFERRED ON THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER ARE SOLELY TO
PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL
AND SHALL NOT IMPOSE ANY DUTY UPON THE ADMINISTRATIVE AGENT OR ANY LENDER TO
EXERCISE ANY SUCH POWERS. THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE AS A RESULT OF THE
EXERCISE OF SUCH POWERS, AND NEITHER THEY NOR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY GRANTOR FOR ANY ACT OR FAILURE
TO ACT HEREUNDER.


7.3           AUTHORITY OF ADMINISTRATIVE AGENT. EACH GRANTOR ACKNOWLEDGES THAT
THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
WITH RESPECT TO ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR THE EXERCISE OR
NON-EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY OPTION, VOTING RIGHT, REQUEST,
JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED FOR HEREIN OR RESULTING OR ARISING
OUT OF THIS AGREEMENT SHALL, AS BETWEEN THE ADMINISTRATIVE AGENT AND THE
LENDERS, BE GOVERNED BY THE CREDIT AGREEMENT AND BY SUCH OTHER AGREEMENTS WITH
RESPECT THERETO AS MAY EXIST FROM TIME TO TIME AMONG THEM, BUT, AS BETWEEN THE
ADMINISTRATIVE AGENT AND THE GRANTORS, THE ADMINISTRATIVE AGENT SHALL BE
CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR THE LENDERS WITH FULL AND VALID
AUTHORITY SO TO ACT OR REFRAIN FROM ACTING, AND NO GRANTOR SHALL BE UNDER ANY
OBLIGATION, OR ENTITLEMENT, TO MAKE ANY INQUIRY RESPECTING SUCH AUTHORITY.


SECTION 8  MISCELLANEOUS.


8.1           AMENDMENTS IN WRITING. NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT IN
ACCORDANCE WITH SECTION 15.1 OF THE CREDIT AGREEMENT.


8.2           NOTICES. ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
ADMINISTRATIVE AGENT OR ANY GRANTOR HEREUNDER SHALL BE ADDRESSED TO THE COMPANY
AND EFFECTED IN THE MANNER PROVIDED FOR IN SECTION 15.3 OF THE CREDIT AGREEMENT
AND EACH GRANTOR HEREBY APPOINTS THE COMPANY AS ITS AGENT TO RECEIVE NOTICES
HEREUNDER.

22


--------------------------------------------------------------------------------



 


8.3           INDEMNIFICATION BY GRANTORS. THE GRANTORS, JOINTLY AND SEVERALLY,
HEREBY AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND
HARMLESS FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS
(INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF
ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY GRANTOR OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, EACH GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 8.3 SHALL SURVIVE REPAYMENT OF ALL (AND SHALL BE)
OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY
FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF
THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.


8.4           ENFORCEMENT EXPENSES. (A) EACH GRANTOR AGREES, ON A JOINT AND
SEVERAL BASIS, TO PAY OR REIMBURSE ON DEMAND EACH LENDER AND THE ADMINISTRATIVE
AGENT FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ATTORNEY
COSTS) INCURRED IN COLLECTING AGAINST ANY GRANTOR UNDER THE GUARANTY CONTAINED
IN SECTION 2 OR OTHERWISE ENFORCING OR PRESERVING ANY RIGHTS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


(B)           EACH GRANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE LENDERS HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO ANY OF
THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.

23


--------------------------------------------------------------------------------





 


(C)           THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE REPAYMENT OF ALL
(AND SHALL BE) OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT
AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF,
ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.


8.5           CAPTIONS. SECTION CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


8.6           NATURE OF REMEDIES. ALL OBLIGATIONS OF EACH GRANTOR AND RIGHTS OF
THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN OR IN ANY OTHER LOAN
DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF THOSE PROVIDED BY
APPLICABLE LAW. NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART
OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.


8.7           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT. RECEIPT
BY TELECOPY OF ANY EXECUTED SIGNATURE PAGE TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH SIGNATURE PAGE.


8.8           SEVERABILITY. THE ILLEGALITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT OR ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER SHALL NOT IN
ANY WAY AFFECT OR IMPAIR THE LEGALITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT OR ANY INSTRUMENT OR AGREEMENT REQUIRED HEREUNDER.


8.9           ENTIRE AGREEMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND ANY PRIOR ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY ANY
GRANTOR OF (OR ANY INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO
OR INCURRED (OR TO BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR
THE LENDERS.


8.10         SUCCESSORS; ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON GRANTORS,
THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, AND SHALL INURE TO THE BENEFIT OF GRANTORS, LENDERS AND THE
ADMINISTRATIVE AGENT AND THE SUCCESSORS AND ASSIGNS OF THE LENDERS AND THE
ADMINISTRATIVE AGENT. NO OTHER PERSON SHALL BE A DIRECT OR INDIRECT LEGAL
BENEFICIARY OF, OR HAVE ANY DIRECT OR INDIRECT CAUSE OF ACTION OR CLAIM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. NO GRANTOR
MAY ASSIGN OR TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.


8.11         GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF

24


--------------------------------------------------------------------------------





 


ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.


8.12         FORUM SELECTION; CONSENT TO JURISDICTION. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF


ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH GRANTOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. EACH
GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


8.13         WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.


8.14         SET-OFF. EACH GRANTOR AGREES THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER HAVE ALL RIGHTS OF SET-OFF AND BANKERS’ LIEN PROVIDED BY APPLICABLE LAW,
AND IN ADDITION THERETO, EACH GRANTOR AGREES THAT AT ANY TIME ANY EVENT OF
DEFAULT EXISTS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY APPLY TO THE
PAYMENT OF ANY OBLIGATIONS, WHETHER OR NOT THEN DUE, ANY AND ALL BALANCES,
CREDITS, DEPOSITS, ACCOUNTS OR MONEYS OF SUCH GRANTOR THEN OR THEREAFTER WITH
THE ADMINISTRATIVE AGENT OR SUCH LENDER.


8.15         ACKNOWLEDGEMENTS. EACH GRANTOR HEREBY ACKNOWLEDGES THAT:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE

25


--------------------------------------------------------------------------------





 


GRANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE
OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE GRANTORS AND THE LENDERS.


8.16         ADDITIONAL GRANTORS. EACH LOAN PARTY THAT IS REQUIRED TO BECOME A
PARTY TO THIS AGREEMENT PURSUANT TO SECTION 11.5 OF THE CREDIT AGREEMENT SHALL
BECOME A GRANTOR FOR ALL PURPOSES OF THIS AGREEMENT UPON EXECUTION AND DELIVERY
BY SUCH LOAN PARTY OF A JOINDER AGREEMENT IN THE FORM OF ANNEX I HERETO.


8.17         RELEASES. (A) AT SUCH TIME AS THE OBLIGATIONS HAVE BEEN PAID IN
FULL, THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED HEREBY, AND THIS
AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH GRANTOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE GRANTORS. AT THE
REQUEST AND SOLE EXPENSE OF ANY GRANTOR FOLLOWING ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT SHALL DELIVER TO THE GRANTORS ANY COLLATERAL HELD BY THE
ADMINISTRATIVE AGENT HEREUNDER, AND EXECUTE AND DELIVER TO THE GRANTORS SUCH
DOCUMENTS AS THE GRANTORS SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL.


8.18         OBLIGATIONS AND LIENS ABSOLUTE AND UNCONDITIONAL. EACH GRANTOR
UNDERSTANDS AND AGREES THAT THE OBLIGATIONS OF EACH GRANTOR UNDER THIS AGREEMENT
SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL WITHOUT REGARD TO
(A) THE VALIDITY OR ENFORCEABILITY OF ANY LOAN DOCUMENT, ANY OF THE OBLIGATIONS
OR ANY OTHER COLLATERAL SECURITY THEREFOR OR GUARANTY OR RIGHT OF OFFSET WITH
RESPECT THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY THE ADMINISTRATIVE
AGENT OR ANY LENDER, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE
ASSERTED BY ANY GRANTOR OR ANY OTHER PERSON AGAINST THE ADMINISTRATIVE AGENT OR
ANY LENDER, OR (C) ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO
OR KNOWLEDGE OF ANY GRANTOR) WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO
CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF ANY GRANTOR FOR THE OBLIGATIONS,
IN BANKRUPTCY OR IN ANY OTHER INSTANCE. WHEN MAKING ANY DEMAND HEREUNDER OR
OTHERWISE PURSUING ITS RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GRANTOR, THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY, BUT SHALL BE UNDER NO OBLIGATION TO,
MAKE A SIMILAR DEMAND ON OR OTHERWISE PURSUE SUCH RIGHTS AND REMEDIES AS IT MAY
HAVE AGAINST ANY OTHER GRANTOR OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL
SECURITY OR GUARANTY FOR THE OBLIGATIONS OR ANY RIGHT OF OFFSET WITH RESPECT
THERETO, AND ANY FAILURE BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE ANY
SUCH DEMAND, TO PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS
FROM ANY OTHER GRANTOR OR ANY OTHER PERSON OR TO REALIZE UPON ANY SUCH
COLLATERAL SECURITY OR GUARANTY OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY
RELEASE OF ANY OTHER GRANTOR OR ANY OTHER PERSON OR ANY

26


--------------------------------------------------------------------------------




 


SUCH COLLATERAL SECURITY, GUARANTY OR RIGHT OF OFFSET, SHALL NOT RELIEVE ANY
GRANTOR OF ANY OBLIGATION OR LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR AFFECT
THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A MATTER OF
LAW, OF THE ADMINISTRATIVE AGENT OR ANY LENDER AGAINST ANY GRANTOR. FOR THE
PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE COMMENCEMENT AND CONTINUANCE OF ANY
LEGAL PROCEEDINGS.


8.19         REINSTATEMENT. THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST GRANTOR
OR ANY ISSUER FOR LIQUIDATION OR REORGANIZATION, SHOULD GRANTOR OR ANY ISSUER
BECOME INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHOULD A
RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF GRANTOR’S OR
AND ISSUER’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE OBLIGATIONS, OR ANY
PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN AMOUNT, OR
MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF THE OBLIGATIONS,
WHETHER AS A “VOIDABLE PREFERENCE”, “FRAUDULENT CONVEYANCE”, OR OTHERWISE, ALL
AS THOUGH SUCH PAYMENT OR PERFORMANCE HAD NOT BEEN MADE. IN THE EVENT THAT ANY
PAYMENT, OR ANY PART THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE
OBLIGATIONS SHALL BE REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND
NOT SO RESCINDED, REDUCED, RESTORED OR RETURNED.

[signature pages follow]

 

27


--------------------------------------------------------------------------------


Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

GRANTORS:

 

 

 

OPTION CARE, INC., a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE, INC., a California corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

HOME HEALTH OF OPTION CARE, INC., a Nevada corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTIONET, INC., a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

OPTION CARE OF NEW YORK, INC., a New York Corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE ENTERPRISES, INC., a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

AT HOME SOLUTIONS, INC., a Montana corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CYPRESS HOME MEDICAL, INC., a Florida corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CHARTWELL CARE GIVERS, INC., a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CHARTWELL - SOUTHERN NEW ENGLAND LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

EXCEL HEALTHCARE L.L.C., a Virginia limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

HOME I.V. INC., a California corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

HEALTHCARE OPTIONS OF MINNESOTA, INC, a Minnesota corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

INFUSION SPECIALTIES, INC., a Texas corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

NORTH COUNTY HOME I.V., INC., a California corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE KANSAS CITY, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

OPTION HOME HEALTH, INC., an Ohio corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE HOME HEALTH, L.L.C., a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE NEVADA, L.L.C., a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE PHOENIX, LLC, a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTIONMED, INC., a Delaware corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

REHAB OPTIONS, INC., a Missouri corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

SALIENT MEDICAL CENTERS, L.L.C., a Delaware limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

SPRINGVILLE PHARMACY INFUSION THERAPY, INC., a New York corporation

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTION CARE HOME HEALTH, LLC, a Washington limited liability company

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 1

INVESTMENT PROPERTY

A.            PLEDGED EQUITY

Grantor (owner of Record of such Pledged Equity)

 

Issuer

 

Pledged Equity
Description

 

Percentage
of Issuer

 

Certificate
(Indicate No.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            PLEDGED NOTES

Grantor (owner of Record of such Pledged Notes)

 

Issuer

 

Pledged Notes
Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.            OTHER INVESTMENT PROPERTY

Grantor

 

Investment Property Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 2

FILINGS AND PERFECTION

GRANTOR

 

FILING REQUIREMENT
OR OTHER ACTION

 

FILING OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 3

GRANTOR INFORMATION

GRANTOR
(exact legal name)

 

STATE OF
ORGANIZATION

 

FEDERAL EMPLOYER
IDENTIFICATION NUMBER

 

CHIEF EXECUTIVE OFFICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 4

A.            COLLATERAL LOCATIONS

GRANTOR

 

COLLATERAL

 

COLLATERAL
LOCATION
OR PLACE OF BUSINESS
(INCLUDING CHIEF
EXECUTIVE OFFICE)

 

OWNER/LESSOR
(IF LEASED)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            COLLATERAL IN POSSESSION OF LESSOR,
                BAILEE, CONSIGNEE OR WAREHOUSEMAN

GRANTOR

 

COLLATERAL

 

LESSOR/BAILEE/
CONSIGNEE/WAREHOUSEMAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 5

INTELLECTUAL PROPERTY

Patents and Patent Licenses

Grantor

 

Patent
Number

 

Patent Application
Number

 

Date
Patent Issued

 

Date
Patent Applied

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademarks and Trademark Licenses

Grantor

 

Trademark
Number

 

Trademark
Application
Number

 

Trademark
Registration
Number

 

Date of
Application

 

Date of
Registration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights

Grantor

 

Copyright Title

 

Copyright
Application

 

Copyright
Registration Number

 

Copyright
Application Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 6

DEPOSITARY AND OTHER DEPOSIT ACCOUNTS

GRANTOR

 

FINANCIAL
INSTITUTION

 

ACCOUNT NUMBER

 

CONTACT
INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




SCHEDULE 7

COMMERCIAL TORT CLAIMS


--------------------------------------------------------------------------------


ANNEX I

FORM OF JOINDER TO GUARANTY AND COLLATERAL AGREEMENT

This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of LaSalle Bank National Association, as the
Administrative Agent (the “Administrative Agent”) in connection with that
certain Guaranty and Collateral Agreement dated as of May 5, 2006 among the
Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guaranty and Collateral Agreement.

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

1.             Each such Person assumes all the obligations of a Grantor under
the Guaranty and Collateral Agreement and agrees that such person or entity is a
Grantor and bound as a Grantor under the terms of the Guaranty and Collateral
Agreement, as if it had been an original signatory to such agreement. In
furtherance of the foregoing, such Person hereby assigns, pledges and grants to
the Administrative Agent a security interest in all of its right, title and
interest in and to the Collateral owned thereby to secure the Obligations.

2.             Schedules 1, 2, 3, 4, 5, 6 and 7 of the Guaranty and Collateral
Agreement are hereby amended to add the information relating to each such Person
set out on Schedules 1, 2, 3, 4, 5, 6 and 7 respectively, hereof. Each such
Person hereby makes to the Administrative Agent the representations and
warranties set forth in the Guaranty and Collateral Agreement applicable to such
Person and the applicable Collateral and confirms that such representations and
warranties are true and correct after giving effect to such amendment to such
Schedules.

3.             In furtherance of its obligations under Section 5.2 of the
Guaranty and Collateral Agreement, each such Person agrees to deliver to the
Administrative Agent appropriately complete UCC financing statements naming such
person or entity as debtor and the Administrative Agent as secured party, and
describing its Collateral and such other documentation as the Administrative
Agent (or its successors or assigns) may require to evidence, protect and
perfect the Liens created by the Guaranty and Collateral Agreement, as modified
hereby. Each such Person acknowledges the authorizations given to the
Administrative Agent under the Section 5.10(b) of the Guaranty and Collateral
Agreement and otherwise.

4.             Each such Person’s address for notices under the Guaranty and
Collateral Agreement shall be the address of the Company set forth in the Credit
Agreement and each such Person hereby appoints the Company as its agent to
receive notices hereunder.

5.             This Agreement shall be deemed to be part of, and a modification
to, the Guaranty and Collateral Agreement and shall be governed by all the terms
and provisions of the Guaranty


--------------------------------------------------------------------------------




 

and Collateral Agreement, with respect to the modifications intended to be made
to such agreement, which terms are incorporated herein by reference, are
ratified and confirmed and shall continue in full force and effect as valid and
binding agreements of each such person or entity enforceable against such person
or entity. Each such Person hereby waives notice of the Administrative Agent’s
acceptance of this Agreement. Each such Person will deliver an executed original
of this Agreement to the Administrative Agent.

[add signature block for each new Grantor]

 


--------------------------------------------------------------------------------